NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                            STATE OF ARIZONA,
                                 Appellee,

                                        v.

                              VICTORIA LEAH,
                                 Appellant.

                             No. 1 CA-CR 20-0158
                               FILED 3-16-2021


          Appeal from the Superior Court in Maricopa County
                       No. CR2017-119400-001
          The Honorable Nicole M. Brickner, Judge Pro Tempore

               AFFIRMED IN PART, VACATED IN PART


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joshua C. Smith
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Lawrence S. Matthew
Counsel for Appellant
                              STATE v. LEAH
                            Decision of the Court



                      MEMORANDUM DECISION

Judge David D. Weinzweig delivered the decision of the Court, in which
Presiding Judge David B. Gass and Judge Michael J. Brown joined.


W E I N Z W E I G, Judge:

¶1           Victoria Leah appeals the revocation of her probation and the
resulting sentence, challenging the superior court’s warrant charge and
probation assessment. We vacate the warrant charge but affirm the
probation assessment.

             FACTS AND PROCEDURAL BACKGROUND

¶2            Leah entered a plea agreement in 2017 in which she pleaded
guilty to aggravated assault, a class 3 felony. The superior court suspended
Leah’s sentence and placed her on five years of intensive probation.

¶3            In October 2018, Leah’s probation officer petitioned the court
to revoke her probation, alleging, among other things, that Leah had
absconded and not informed the probation department of her location. The
court issued an arrest warrant, and Leah was apprehended. At the
probation violation hearing, Leah admitted to violating her probation
terms. The court thus reinstated Leah’s probation for 5 years and ordered
her to serve 30 days in jail.

¶4            In July 2019, Leah’s probation officer again petitioned to
revoke her probation, alleging Leah had absconded again and could not be
located. The court issued an arrest warrant, and Leah was apprehended.
Leah and her probation officer testified at the probation violation hearing.
The court found that Leah violated her terms of probation and thus revoked
probation and imposed the presumptive prison term of 3.5 years. The court
also imposed various fees on Leah, including a $45.00 warrant charge and
$20.00 probation assessment. Leah timely appealed. We have jurisdiction.
See A.R.S. §§ 12-120.21(A)(1), 13-4031, and -4033(A)(3), (4).

                               DISCUSSION

¶5           Leah argues the superior court erroneously imposed the
$45.00 warrant charge. We agree because Administrative Order 2004-199
authorizes assessments only for bench warrants, not arrest warrants. See


                                     2
                             STATE v. LEAH
                           Decision of the Court

State v. Soria, 217 Ariz. 101, 102, ¶ 6 (App. 2007) (explaining that the
Administrative Order pertains only to fees related to a bench warrant). We
therefore vacate the $45.00 warrant charge.

¶6            Leah also challenges the superior court’s $20.00 probation
assessment, arguing the court did not orally pronounce the assessment at
sentencing. Leah shows no error, however, because the court imposed the
assessment and orally informed Leah of the assessment at her original
sentencing hearing. See Ariz. R. Crim. P. 26.16(a) (“The judgment of
conviction and sentencing on the judgment are complete and valid at the
time the court orally pronounces them in open court.”); see also State v.
Dustin, 247 Ariz. 389, 391-392, ¶¶ 8, 10 (App. 2019) (a probation assessment
constitutes a sentence). Leah relies on two inapposite cases where the
superior court did not impose a monetary assessment at the sentencing
hearing, unlike here, but still imposed the assessment in the sentencing
order. See State v. Anderson, 171 Ariz. 34, 34-35 (1992); State v. Powers, 154
Ariz. 291, 295 (1987).

                              CONCLUSION

¶7            For these reasons, we vacate the $45.00 warrant charge but
otherwise affirm.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                        3